PER CURIAM.
Now this day come the parties by their counsel, and this cause now comes on to be heard on the printed record and briefs of counsel and on oral argument by Mr. Maurice L. Davis, counsel for appellants, counsel for appellee present and not making an oral argument.
On consideration whereof, it is now here ordered, adjudged, and decreed by this court that the order or decree of the District Court of the United States for the Eastern District of Wisconsin in this cause, appealed from, be, and the same is hereby, affirmed with costs. It is further ordered that the mandate of this court issue forthwith.